IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

STEVEN RITCHIE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-5105

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 18, 2014.

An appeal from an order of the Circuit Court for Walton County.
Kelvin C. Wells, Judge.

Steven Ritchie, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED.

LEWIS, C. J., VAN NORTWICK and ROWE, JJ., CONCUR.